Citation Nr: 1428983	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  11-22 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating for residuals of recurrent right ankle sprain, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from September 1993 to July 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the September 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which in pertinent part, denied a disability evaluation greater than 10 percent for the service-connected right ankle sprain.  

For the reasons set forth below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran contends that his service-connected residuals arising from the recurrent right ankle strain are more disabling than currently evaluated.  After a review of the claims folder, the Board finds that a remand of the Veteran's rating claim for his right ankle disorder is required to allow for further development of the record.  

At the August 2010 VA examination, the Veteran reported to experience continuous discomfort in his right ankle associated with weakness, stiffness and instability.  According to the Veteran, he experiences recurrent right ankle sprains four to five times a month, which are usually precipitated by walking long distances, climbing stairs and driving.  Based on his discussion with, as well as his evaluation of the Veteran, the VA examiner diagnosed the Veteran with having a chronic recurrent right ankle sprain with mild degenerative joint disease.  

In his January 2011 notice of disagreement (NOD), the Veteran reported to experience weakened movement and excessive swelling in the right ankle - symptoms which reportedly caused him to have marked limitation of motion of the ankle.  The Veteran also requested another more in-depth examination of his right ankle and joints.  In this regard, the Board notes that the Veteran has not been afforded another VA examination since the August 2010 evaluation, nearly four years ago.  The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  Moreover, the Veteran has yet to undergo a VA examination utilizing a Disability Benefit Questionnaire (DBQ).  DBQs are documentation tools designed to provide a summary of medical information in a standardized format to expedite the Compensation and Pension claims process.  DBQs are disease specific and are designed to be easy for clinicians to use, compared to existing templates, while succinctly providing the precise medical evidence needed to make decisions on Veteran's disability benefits claims.  

As it has been over three years since the Veteran's last VA examination and the Board is precluded from reading its own unsubstantiated medical conclusions and is instead bound by the medical evidence of record on these matters, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a VA examination before an appropriate specialist to determine the current severity of his service-connected residuals of recurrent right ankle sprain.  The claims folder, all records on Virtual VA, and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated studies, including x-rays, should be performed.  

The examiner should perform an appropriate range of motion examination, expressing all findings in degrees and noting the degree where painful motion begins, if at all.  The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right ankle disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate.  
Also, the examiner should identify the presence of any ankylosis involving the right ankle.  Additionally, the examiner should identify any neurological pathology related to the service-connected right ankle disability (including the nerves involved) and fully describe the extent and severity of those symptoms.  

Finally, the examiner should specifically comment on the impact of the Veteran's residuals of recurrent right ankle sprain on his ability to engage in any type of full-time employment, including any form of sedentary work, and whether, in the examiner's opinion, this service connected disability is of such severity to result in an inability to obtain and to maintain employment.  

2. Following completion of the above, re-adjudicate the issue of entitlement to an increased rating greater than 10 percent for the service-connected right ankle disability.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to this issue as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



